Title: To Thomas Jefferson from Bishop James Madison, 17 January 1800
From: Madison, Bishop James
To: Jefferson, Thomas



Dear Sir
January 17th. 1800 Williamsburg.

I should certainly have answered your Favour by the succeeding Post, had I received it in Time. Unfortunately it did not come to Hand ’till the next Morning.
I am sorry I cannot return such an Answer as could be desired. The Professorship of Chemistry &c has not been actually abolished; but after Dr McClurg left us, two Professorships of Humanity were instituted in it’s Stead.—This Revival of the Grammar School has, however, so illy answered the Expectations of the Patrons of the Scheme, that I am persuaded, could a Visitation be had, one or both of the Professorships would be abolished. If this were done, the Professorship of Chemistry might be, very advantagously revived; an Event which I should rejoice to see. At present however, it is almost impossible to say what will be done. The Visitors seem to have abandoned the College. We have not been able to obtain a Meeting of them for 5 Years. Such is the attention paid to Science!—An Effort will be made to prevail upon them to meet at the annual Period, about the 25th of March, which, I flatter myself, will be successful. It is more than probable, that a considerable Change will then take Place in this badly organized Body. If Members more active, & more zealous in the Promotion of real Science be chosen, an Opening may then be made for Mr. Smith: In this Case I will immediately notify you of the fortunate Circumstance.
I rejoice to learn, that the Current of public Opinion is likely, at Length, to find the proper Channel. I can most heartily say, God speed it—
Beleive me to be, Dr Sir, with greatest Respect & Esteem—Yr. Friend & St.

J Madison



I had great Pleasure in reading your observations upon the Megalonix, which I saw, for the first Time, only a few Weeks past, in Smith’s Paper. Is it not probable, that the Saltpeter which abounds in the Part of the Country where thes. Bones were found, much more than in any other Place, might have been the Cause of their Preservation there, whilst many similar Bones may have perished elsewhere, for want of the same Cause.
Would it not be an Object well worthy of the Philosl Society to depute one of it’s Members, sufficiently instructed in Natural History & Chemistry—to examine the Wall in North Carolina, of which you have, no Doubt, often heard. According to the Account given to me by the Presidt of the College in that State, this wall may be ranked among the most extraordinary Phænomena of this Continent. Perhaps an able Chemist & Philosopher might be, enabled to penetrate into the Night of Time, & bring to Light Information most curious & useful.—If it be indeed, a Production of Nature, he would easily ascertain that Point; but if it be the Work of Man, as is confidently afirmed, or as the Descriptions of it lead us to conclude, it would be not only worthy of the Phill Society, but of the Govt. of the U.S. to have it accurately examined.
To this Miscellany, I will add one more Observation. When at the Sweet Springs, last Fall, I endeavoured to ascertain the Quantity of Carbonic Acid contained in any given Buck of the Water; & found, by the Expt. with Lime Water, according to the Method of Fourcroy & Weigleib—that an Ounce of the Water contained a Cubic Inch & more than a half of that Air.—I do not think those Waters contain any Magnesia.
I have sent Mr Tucker’s Letter to Morse in a seperate Paper.—Did you see my short Observations respecting the Wall in No Carolina, in my last? I wish’d to Know, generally, what was your Opinion respecting it.

